Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office is non-final. Claims 1, 3-10, and 60-70 are pending.  

Status of Claims 
Applicant’s amendment date 12/10/2021, amending claims 1, 3-6, 9-10, 60, 62, and 68. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered. 
 
Response to Arguments
Applicant arguments filed 12/10/2021 have been fully considered but they are not persuasive. Moreover, any new ground of rejection have been necessitated by applicant’s amendments to the claims. 
Response to amendments under 35 USC 112(f) 
Applicant’s amendment and/or arguments, with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 09/10/2021 have been fully considered and are not persuasive. Initially, the Examiner notes that applicant did not present any arguments against the claim interpretation under 35 USC 112(f) in the response. However, the Examiner has considered the amendments in an effort to expedite prosecution of the application. As such the claim interpretation of the claims under USC 112(f) is maintained. 
Response to Argument under 35 USC 103 
The argument is moot in view of the new grounds of rejection as per below. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are in
Claim 1: 
claim 1, 60, and 68 A control unit configured to …
An allocation engine configured to …

Claim 6: 
A store status processing module that is constructed and arranged to receive …

Claim 7: 
A trailer status processing module that is constructed and arranged to receive …
Claim 8: 
A loading dock status processing module that is constructed and arranged to receive …
Claim 9: 
An allocation engine generate a signal that instruct … 

These limitations are interpreted in view of applicant specification paragraphs [0043] and [0060].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 10, 60-61, 64-65, and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Amirjalayer et al. US 2018/0293527 (hereinafter Amirjalayer) in view of Hoofard et al. US 2019/0064835 (hereinafter Hoofard1). Further, in view of Hoofard et al. US 10,494,205 (hereinafter Hoofard2). 
Regarding Claim 1: 

(Currently Amended) A system for prioritizing a plurality of trailers delivering retail goods for an available receiving facility, the system comprising: 
a plurality of sensors configured to output sensor data; and  (Amirjalayer Fig. 1 [0012], “a plurality of sensors 16”. Also, see Amirjalayer [0024])
a control unit configured to receive the sensor data and other data regarding a determined event requiring at least some of the retail goods and further comprises:  (Amirjalayer Fig. 1 [0023], “the warehouse management system 12 may account for inventory needs (e.g., a low-stock or out-of-stock status for a particular product or products) of one or more stores in determining trailer assignments”.  [0051], “assignments of one or more of the plurality of trailers to each of the plurality of docks ….. one or more types of packages, other target volume of goods to unload, a desired density of goods to flow through and/or be output from the warehouse, in an embodiment. That is, the solution may include a desired weight of goods per unit space in its outgoing truck, which may be effected by order in which inbound trailers are unloaded”. Also, see Amirjalayer [0011])
an allocation engine configured to identify a match between a trailer of the plurality of trailers and an available loading dock based on the sensor data and the other data received, (Amirjalayer [0036], “the constraints (e.g., the dock constraints 36, the labor constraints 40, and/or the source constraints 38) may be associated with a priority, in an embodiment. That priority may be applied in the determination of trailer assignments”) prioritize the trailer over other trailers of the plurality of trailers based on the determined event, (Amirjalayer Figs. 1-2 [0020], “according to the age of expected trailers and in-stock status of the contents of trailers …. Account maximize the utilization of docks that require minimal labor, but may also utilize high-labor docks as needed”. Amirjalayer [0023], “determine inventory needs of one or more destinations of the contents to be unloaded from each of a plurality of trailers 18 at the warehouse.  Amirjalayer [0051], “assignment of one or more of the plurality of trailers to each of the plurality of docks …. one or more types of packages, other target volume of goods to unload, a desired density of goods to flow through and/or be output from the warehouse, in an embodiment. That is, the solution may include a desired weight of goods per unit space in its outgoing truck, which may be effected by order in which inbound trailers are unloaded”. Also, see Amirjalayer [0019] and [0047]). and 
assign the trailer to the available loading dock based on the  prioritization, responsive to the prioritization and assignment by the allocation engine, the control unit further outputs a control signal to at least one remote controller to control operations of at least one of [trailer] and a dock door of the assigned available loading dock to manage the trailer utilization of the assigned available loading dock, (Amirjalayer Fig. 1 [0011], “receives goods on inbound trailers from a number of sources and redistribute those goods for delivery to specific destinations (e.g., specific retail location) on outbound trailers …. Optimize assignment of trailers containing replenishment goods …. Improve the operations of retail and other outlets that receive goods from the warehouse by reducing the time that goods may be in low stock or out of stock”.  Amirjalayer [0020], “according to the age of expected trailers and in-stock status of the contents of trailers”. Amirjalayer [0023], “the system may account for inventory needs (e.g., a low stock or out-of-stock status for a particular product or products) of one or more stores in determining trailer assignment”. Amirjalayer [0026], “after receiving such a notification, the warehouse management system 12 may record and store the age of each trailer 18 for use in determining trailer to dock assignment”.  Also, see Amirjalayer [0009], [0025], and [0040]) But, specifically fails to disclose outputs a control signal to at least one remote controller to control operations of at least one of an autonomous ground vehicle [..], wherein the output control signal automatically opens the dock door of the assigned available loading dock
However, Hoofard1 teaches the following limitation: 
outputs a control signal to at least one remote controller to control operations of at least one of an autonomous ground vehicle and a dock door of the assigned available loading dock to manage the trailer utilization of the assigned available loading dock, wherein the output control signal automatically opens the dock door of the assigned available loading dock(Hoofard [0042-0043], “controlling autonomous (unmanned) vehicles in a yard of a distribution venter or other facility … guidance signals for controlling movement of various types of tractors (e.g., autonomous tractors) at a distribution center, including movement of associated trailers into and out of loading dock stations”. Hoofard Fig. 4B [0175-0177], “the central processing center 132 responds to this information by communicating with dock station control panel 340 to initiate engagement of the trailer 111 following a workflow process that can include: a. activating the vehicle restraint 303, b. opening the loading dock door 305 … engaging the tractor 112 with trailer 111 (see figs. 8-10)”. Also, see [0021])  
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Amirjalayer to include the feature of controlling the operations of an autonomous ground vehicle, as taught by Hoofard, on order to output a control signal to control the operation of an autonomous ground vehicle and to improve safety and efficiency of the facility operations (Hoofard [0042-0043]). 
Amirjalayer in view of Hoofard1 disclose the above limitation but, specifically fails to disclose wherein the output control signal automatically opens the dock door of the assigned available loading dock.
However, Hoofard2 teaches the following limitation: 
wherein the output control signal automatically opens the dock door of the assigned available loading dock.(Hoofard2 Col. 12 lines 21-30, “when a correct match is made between an identified vehicle and the door at which it is parked, the system may automatically enable some or all components of the docking station and/or initiate an automated dock loading/unloading sequence (e.g., automatically engage the trailer restraint, followed by automatically opening the dock door, etc.)) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Amirjalayer/Hoofards1 to include the feature of controlling the operations of controlling docking station, as taught by Hoofards2, on order to output a control signal to control the operation of determining a match between an identified trailer and the dock door to automatically engage the trailer restraint, followed by automatically opening the dock door and to improve safety and efficiency of the facility operations (Hoofards Col. 12 line 29). 

Regarding Claim 2: (Canceled) 
Regarding Claim 3: 
(Original) Amirjalayer in view of Hoofard1 in view of Hoofard2 disclose the system of claim 1, 
Amirjalayer further teach wherein the allocation engine of control unit further prioritizes and assigns, in real-time or near real-time, the trailer to the available loading dock in response to inventory data and store requirements for at least some of the retail goods in the trailer based on the other data received.  (Amirjalayer Fig. 1 [0023], “the warehouse management system 12 may account for inventory needs (e.g., a low-stock or out-of-stock status for a particular product or products) of one or more stores in determining trailer assignments”.  [0051], “assignments of one or more of the plurality of trailers to each of the plurality of docks ….. one or more types of packages, other target volume of goods to unload, a desired density of goods to flow through and/or be output from the warehouse, in an embodiment. That is, the solution may include a desired weight of goods per unit space in its outgoing truck, which may be effected by order in which inbound trailers are unloaded”. Also, see Amirjalayer [0011])
Regarding Claim 6: 
(Original) Amirjalayer in view of Hoofard1 in view of Hoofard2 disclose the system of claim 1, 
Amirjalayer further teach wherein the control unit comprises a store status processing module that is constructed and arranged to receive and process a combination of event data, inventory data, and store-specific requirement data to determine a current need at a store for items at the available receiving facility.  (Amirjalayer Fig. 1 [0011] [0023], “system 14 may provide stock information to the warehouse management system 12, so that the system may account for inventory needs (e.g., a low-stock or out-of-stock status for a particular product or products) of one or more stores in determining trailer assignment … Specific location (e.g., retail locations) and specific products for which additional stock is needed more quickly than usual”.  Also, see [0011] and [0051]) 
Regarding Claim 7: 
(Original) Amirjalayer in view of Hoofard1 in view of Hoofard2 disclose the system of claim 1, 
Amirjalayer further teach wherein the control unit comprises a trailer status processing module that is constructed and arranged to receive and process a combination of scheduling data, (Amirjalayer fig. 1 shift and/or labor plant) vehicle computer data, (Amirjalayer [0017]) sensor data, (Amirjalayer [0024]) and trailer data (Amirjalayer [0031] trailer compatibility data) to determine a possible match between the trailer and the available loading dock.  (Amirjalayer Fig. 1 [0009], “include the contents of the incoming trailers, the capabilities of each of the docks at the warehouse (e.g., the amounts of goods and package forms that each dock is designed for”. [0017], “the data memory 24 may include data respective of the contents of the trailers 28, trailer age data”. Also, see Amirjalayer [0025])  

Regarding Claim 8: 
(Original) Amirjalayer in view of Hoofard1 in view of Hoofard2 disclose the system of claim 1, 
Amirjalayer further teach wherein the control unit comprises a loading dock status processing module that is constructed and arranged to receive and process a combination of the event data, scheduling data, (Amirjalayer fig. 1 shift and/or labor plant) and sensor data (Amirjalayer [0024])  to determine a possible match between the available loading dock and the trailer.  (Amirjalayer Fig. 1 [0029-0032], “the dock constraints data 36 may be or may include data indicative of capabilities or restrictions individual docks with respect to the types of goods or forms of packages that can be loaded and/or unloaded at each dock”. Amirjalayer [0051], “assignment of one or more of the plurality of trailers to each of the plurality of docks …. one or more types of packages, other target volume of goods to unload, a desired density of goods to flow through and/or be output from the warehouse, in an embodiment. That is, the solution may include a desired weight of goods per unit space in its outgoing truck, which may be effected by order in which inbound trailers are unloaded”)
Regarding Claim 10: 
(Original) Amirjalayer in view of Hoofard1 in view of Hoofard2 disclose the system of claim 1, 
Amirjalayer further teach wherein the control unit comprises a trailer priority queue that arranges a listing of the plurality of trailers according to a priority for the trailer inventory at the available receiving facility.  (Amirjalayer Fig. 1 [0043], “an output listing 56 of trailer to dock assignments. The trailer to dock assignment may include, in an embodiment, a current dock assignment 58 (i.e., the current trailer at each dock or the trailer that currently should go to or be at each dock), a queued trailer assignment 60 (which may include trailers that should proceed to one or more dock after the current trailers at those docks are completed), and a next trailer assignment 62 (which may include trailers that should proceed to one or more docks after the queued trailers for those docks are completed”.) 
Regarding Claim 11-59: (Canceled)   
Regarding Claims 60-61, 64-65, and 67-69:    
Claims 60-61, 64-65, and 67-69 recite similar limitations to those addressed in the rejection of claims 1, 3, 6, 8, and 10 and are therefore rejected under the same rationale. 

Claims 4-5, 9, 62-63, 66, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Amirjalayer et al. US 2018/0293527 (hereinafter Amirjalayer) in view of Hoofard et al. US 2019/0064835 (hereinafter Hoofard) in view of Hoofard et al. US 10,494,205 (hereinafter Hoofard2). Further, in view of Mains et al. US 2019/0066033 (hereinafter Mains).
Regarding Claim 4: 
(Original) Amirjalayer in view of Hoofard1 in view of Hoofard2 disclose the system of claim 1, 
Amirjalayer further teach wherein the allocation engine of the control unit further prioritizes and assigns the trailer of the plurality of trailers to the dock door of the assigned available loading dock according to an [[initial]] ranking of the trailer, and wherein a sensor of the plurality of sensors collects data that establishes a compatibility between the trailer and the assigned dock door.  (Amirjalayer Fig. 1 [0025-0026] trailer constraint, Amirjalayer [0029-0032], “an individual dock constraint may include a minimum degree of fit between contents to be unloaded from a trailer and the dock. A particular dock may be associated with a constraint that at least seventy percent of a trailer’s packages must be of a particular form (e.g., conveyable cartons) in order for that trailer 18 to be assigned to the dock”.) but, specifically fails to disclose initial ranking of the trailer 
However, Mains teaches the following limitations: 
wherein the allocation engine of the control unit further prioritizes and assigns the trailer of the plurality of trailers to the dock door of the assigned available loading dock according to an[initial ranking of the trailer, and wherein a sensor of the plurality of sensors collects data that establishes a compatibility between the trailer and the assigned dock door. (Mains [0069], “the staging area may be designated by the type of shipment, such as FTL (full truck load) or LTL (less than a truckload), cargo/commodity type, destination, etc., and may associated with one or more docks based on the designation of the staging are and compatible dock designations”. Mains Fig. 32 [0166], “may perform inbound appointment scheduling 3208h, may auto generate 3208i preliminary dock assignments based on a delivery schedule and dock designations”. Examiner Note: fig. 28 display a ranking of trailer assigned to dock doors)
	It would have been obvious to one of ordinary skill in the art as of the effective filing data of the claimed invention to modify the ranking of trailers of Amirjalayer to include the feature of initially ranking the trailers to a dock door, as taught by Mains, in order to auto generate initial dock assignment (Mains Fig. 28 [0166]). Also, it will improve the process of assigning trailers to a dock door based on compatibility, schedule and dock designations. 
Regarding Claim 5: 
(Original) Amirjalayer in view of Hoofard1 in view of Hoofard2 in view of Mains disclose the system of claim 4, 
Amirjalayer further teach wherein the initial ranking of the trailer is determined according to a predetermined and estimated receipt by the available receiving facility. (Amirjalayer Fig. 1 [0011], “redistribute those goods for delivery to specific destinations (e.g., specific retail locations) on outbound trailers”. Amirjalayer [0023], “system 12 may account for inventory needs (e.g., a low-stock for a particular product) of one or more stores in determining trailer assignment …. Specific location (e.g., retail locations) and specific products for which additional stock is needed more quickly than usual”.  Amirjalayer [0051], “include a desired weight of goods per unit space in its outgoing trucks, which may be affected by the order in which inbound trailers are unloaded”.)   
Regarding Claim 9: 
(Original) Amirjalayer in view of Hoofard1 in view of Hoofard2 disclose the system of claim 1, 
Amirjalayer further teach wherein the allocation engine further generates a signal that instructs other computers, devices, or relevant apparatuses to [[reallocate]] the plurality of trailers so that at least some trailers carrying cargo relevant to the determined event are prioritized for the available loading dock.  (Amirjalayer Fig. 1 [0041], Amirjalayer [0051], “assignment of one or more of the plurality of trailers to each of the plurality of docks …. one or more types of packages, other target volume of goods to unload, a desired density of goods to flow through and/or be output from the warehouse, in an embodiment. That is, the solution may include a desired weight of goods per unit space in its outgoing truck, which may be effected by order in which inbound trailers are unloaded”) but, specifically fails to disclose reallocate the trailers 
However, Mains teaches the following limitation: wherein the allocation engine further generates a signal that instructs other computers, devices, or relevant apparatuses to reallocate the plurality of trailers so that at least some trailers carrying cargo relevant to the determined event are prioritized for the available loading dock.   (Mains [0054], “automatically prioritize and reschedule early or late shipments that cannot be immediately unloaded”. Mains [0115-0117], “the system may be configured to determine periodically updated ETAs for all inbound shipment deliveries and shipment pick-ups that are in transit and/or are scheduled for the day”. Mains Fig. 32 [0166], “may perform inbound appointment scheduling 3208h, may auto generate 3208i preliminary dock assignments based on a delivery schedule and dock designations”. Examiner Note: fig. 28 display a ranking of trailer assigned to dock doors. Also, see [0073])
It would have been obvious to one of ordinary skill in the art as of the effective filing data of the claimed invention to modify the system of Amirjalayer to include the feature of reallocate the trailers to a dock door, as taught by Mains, in order the system to reallocate trailers (Mains Fig. 28 [0054]). Also, it will improve the process of assigning trailers to a dock door based on compatibility, schedule and dock designations. 

Regarding Claims 62-63, 66, and 70:    
Claims 62-63, 66, and 70 recite similar limitations to those addressed in the rejection of claims 4-5, and 9 and are therefore rejected under the same rationale. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brehm et al. US 2016/0350701: controlling industrial trucks in a warehouse. 
Sullivan et al. US 2018/0121864: System and method for automated cross-dock operations. 
Palmersheim US 8,627,529: centralized air supply loading dock leveling system. 
Grabbe et al. US 10,926,953: control of at least two mobile industrial trucks in a goods logistics facility. 
Cox, David Alan, and Manuel D. Rossetti. "Simulation modeling of alternative staffing and task prioritization in manual post-distribution cross docking facilities." 2017 Winter Simulation Conference (WSC). IEEE, 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624